department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 gl-804186-00 uilc memorandum for district_counsel rocky mountain district from subject kathryn a zuba chief branch collection bankruptcy summonses collection statute_of_limitations - offer_in_compromise pending as of date this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers issue how is the statute_of_limitations for collection under sec_6502 of the internal_revenue_code determined for liabilities named on offers in compromise accepted for processing on or before date and still pending with the service after that date conclusion if an offer_in_compromise was accepted for processing on or before date but remained pending after that date the statute_of_limitations for collection is determined by giving effect to both the waiver provision contained in the form_656 and the suspension of the collection statute provided by sec_6331 and sec_301_7122-1t background it has long been the policy of the internal_revenue_service to suspend enforced collection efforts when a taxpayer submits an offer_in_compromise unless collection of the tax would be jeopardized or the offer was made merely as a delay tactic see policy statement p-5-97 approved date sec_301_7122-1 to insure that the government’s eventual ability to collect was not harmed by withholding collection efforts consideration of an offer was conditioned upon the execution by the taxpayer of a waiver of the statute_of_limitations for collection for the gl-804186-00 period the offer was being considered while any term of an accepted offer was not completed and for one additional year see sec_301_7122-1 form_656 offer_in_compromise item e n rev the irs restructuring and reform act of rra required several changes to this scheme first rra section codified the practice of withholding collection while an offer to compromise is being considered by adding sec_6331 to the code see p l 112_stat_685 effective date that section prohibits levy while an offer is pending for thirty days after an offer is rejected and while a timely filed appeal of that rejection is pending with the irs office of appeals see sec_6331 temp sec_301_7122-1t f the section further provides that rules similar to those contained in paragraphs and of sec_6331 which prohibits levy during court proceedings for refund of a divisible_tax will apply see sec_6331 paragraph of sec_6331 provides that the statutory period for collection is suspended while levy is prohibited temporary sec_301_7122-1t h applies this rule to the period that levy is prohibited due to the pendency of an offer_in_compromise second rra section amended sec_6502 of the code also effective as of date to limit the service’s ability to secure from taxpayers agreements to extend the statutory period for collection see p l 112_stat_685 the service and taxpayers can now only agree to an extension of the statute_of_limitations for collection under a in two circumstances the extension is agreed to at the same time as an installment_agreement between the taxpayer and the service or the extension is agreed to prior to a release_of_levy under sec_6343 which occurs after the expiration of the statutory ten year period for collection see sec_6502 thus effective date the service can no longer secure a waiver of the collection statute as a condition for consideration of the offer but can rely on the suspension of the statute provided by regulations sec_301_7122-1t h to keep the collection statute from expiring while the offer is being considered further the service can no longer extend the collection statute to allow a taxpayer more time to pay any compromise reached compromise agreements must now be structured so that all payments are received prior to the expiration of the collection_period see sec_6401 amounts collected after expiration of applicable_period for collection to be treated as overpayments finally rra contained a non-code sunset provision which governs the continued effect of waivers of the collection statute executed prior to date if a waiver was secured in conjunction with the granting of an installment_agreement the period for collection will expire ninety days after the date specified in the waiver if the waiver was not obtained at the same time as an installment_agreement the period for collection will expire not later than date or the end of the original collection statute if it would have occurred after that date see rra c gl-804186-00 the service’s policies and procedures for the consideration and disposition of offers in compromise have been revised to reflect these changes in the law however some confusion exists with respect to the effect these changes in the law will have on offers that were accepted for processing prior to date but remained pending after that date because the service was authorized to secure waivers of the statute_of_limitations at the time the forms in such cases were submitted and the statute_of_limitations for collection was suspended as a matter of law beginning on date it would appear that the service receives the benefit of both a waiver of the collection statute by agreement and an automatic suspension of the collection statute under the code you have been asked by your district how the collection statute is determined in such cases discussion as is discussed above prior to the enactment of rra the service could extend the statute_of_limitations under sec_6502 of the code by agreement with the taxpayer at any time prior to the expiration of the ten-year statutory period the statutory period once extended could be further extended by agreement at any time prior to the expiration date specified in the previous agreement these agreements took the form of a waiver of the collection statute by the taxpayer most often accomplished through a form_900 tax_collection_waiver although the statute refers to an extension by agreement the courts have uniformly held that since the statute_of_limitations is a defense available to the taxpayer in the event the service attempts to collect beyond the statutory time period extension of the time to collect is accomplished via a unilateral waiver of that defense by the taxpayer and that a tax_collection_waiver is not a contract see strange v united 282_us_270 280_us_453 the code also contains various provisions that operate to toll the period for collection upon the occurrence of certain events for example sec_6503 suspends the running of the statute_of_limitations for collection when the assets of the taxpayer are in the control or custody of a court when the taxpayer is outside of the united_states for more than six months or when the service is prohibited from collection because the taxpayer has filed bankruptcy see sec_6503 control or custody of court sec_6503 taxpayer outside of united_states sec_6503 bankruptcy such suspensions act to toll the collection statute even where it has been previously extended by agreement to a date certain see eg 147_f3d_526 6th cir applying sec_6503 cf 725_f2d_1183 9th cir applying to suspend previously extended statute_of_limitations for assessment in such cases the statute_of_limitations is established by the tax_collection_waiver and the suspension of the statute acts to further extend the period for collection from that date forward see 57_f3d_163 2d cir if the collection_period with respect to a particular liability has been waived or suspended on multiple occasions the collection_period is determined by giving effect to each suspension or waiver in the order in which gl-804186-00 they occurred counting periods during which suspensions overlapped only once see eg united_states v first midwest bank u s dist lexis n d ill date the suspension of the collection statute provided by regulations sec_301 1t h operates in the same manner as the suspension provisions of sec_6503 the statute_of_limitations for collection is first determined by giving effect to any prior waivers that extended the collection_period and that period is then regarded as suspended for any time an offer_in_compromise was pending after date example the taxpayer executed and the service accepted a waiver of the collection statute prior to date the waiver extended the collection statute until date on date the taxpayer submits an offer to compromise which the service recognizes as processable that same day the offer is rejected on date sixty days later the collection statute will have been suspended for the sixty days the offer was pending with the service and for thirty days thereafter for a total of ninety days assuming that the taxpayer does not appeal the rejection the period for collection will now expire on date the same analysis would apply in the case of an offer submitted on or before date but which remains pending after that date sec_301 1t h suspended the statute_of_limitations as previously extended by the parties effective date the first step in the analysis would be to interpret and give effect to the waiver in the form_656 courts have held that a tax_collection_waiver should be interpreted in a manner consistent with the intent of the taxpayer and the government see 101_f2d_161 8th cir and cases cited therein the language of the waiver provision indicates an intent to extend the statute for the length of time necessary to evaluate the offer for performance to be completed and for one additional year in this situation the intent of the parties is given effect by construing the waiver as being measured only with reference to periods during which the collection_period is not otherwise suspended by the pendency of the offer ie by ignoring periods named in the waiver to which sec_301_7122-1t h applies this is accomplished by starting with the collection_period as it existed at the time the offer was submitted and adding to that period any time that the offer remained pending prior to date plus one year example an offer_in_compromise was submitted on date and deemed processable by the service that same day the ten-year collection_period for the liability named on the offer was set to expire on date if the offer remains pending until date the waiver provision will extend the collection statute for a period equal to the four months the offer was pending in gl-804186-00 plus one year the new collection statute expiration date as extended by the waiver is date the next step in the analysis is to give effect to the suspension provided as a matter of law by sec_301_7122-1t h the collection statute having been extended to a date certain by the waiver is then suspended beginning on date for the time the offer is pending and if the offer is rejected for an additional thirty days or until an appeal of that rejection has been resolved example the offer in example above was rejected on date sec_301_7122-1t h acted to suspend the statute from january to date plus an additional thirty days assuming that the taxpayer does not appeal the rejection the collection_period resumed running on date and will expire on date arguably the period for collection in these cases should be further extended pursuant to the waiver executed prior to date by the period of time after acceptance of the offer but before completion of its terms or default by the taxpayer see 372_f2d_352 3d cir however interpreting the waiver as including periods after date would be inconsistent with the intent of congress in limiting the service’s authority to solicit and accept waivers of the collection statute under the revised statutory scheme the interests of the government are protected by suspending the statute_of_limitations for collection for the period that an offer is pending plus thirty days after a rejection and during an appeal of that rejection congress implicitly determined that this was sufficient protection to warrant withholding collection while an offer was being considered further if the waiver is interpreted as including the period after acceptance of the offer the waiver itself would continue to grow in length even after the service no longer had the authority to extend the collection statute in this manner finally interpreting the waiver as referring only to periods prior to date provides a rule_of construction which can be applied in all cases and will allow both the service and the taxpayer to know with certainty how much time remains on the collection statute at any given point in time because the waiver provision can be interpreted as of date the amount of time remaining on the collection statute for all pending offers in compromise can be determined without the uncertainty that would surround post-acceptance actions by the taxpayer or the service if this first step leads to the conclusion that the statute_of_limitations for collection was extended beyond date the waiver acted to extend the statute until that date only if the waiver would extend the statute beyond date but the original collection statute expiration date was itself beyond that date the waiver essentially had no effect see rra c gl-804186-00 example the offer in example above was accepted on date sec_301_7122-1t h acted to suspend the statute from january to date the collection_period resumed running on date and will expire on date if an offer_in_compromise was submitted prior to date and remains pending after that date the statute of limitation for collection under sec_6502 is determined by giving effect to both the waiver of the statute_of_limitations for collection contained on the form_656 and the suspension of the collection statute under sec_301_7122-1t h of the treasury regulations if you have any questions please contact the attorney assigned to this matter at cc assistant regional_counsel gl western region
